Citation Nr: 0718296	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  98-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1967 until 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

This matter was previously before the Board in March 2002.  
At that time, the issue for consideration was whether new and 
material evidence had been received to reopen the claim.  The 
claim was reopened, but the decision did not address the 
merits of the appeal.  In May 2003 and December 2004, the 
matter was remanded to accomplish additional development.  
The December 2004 Board decision finally denied a claim of 
entitlement to a compensable initial rating for left ear 
hearing loss.  As such, that issue is no longer for appellate 
consideration.  


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed lumbar spine disability is 
causally related to active service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2003, January 2005 and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Additionally, the March 2006 
communication informed the appellant of the laws pertaining 
to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   

In the present case, as a practical matter the Board finds 
that the appellant has been notified of the need to provide 
any evidence in his possession that pertains to the claim, 
for the following reasons.  The AOJ letter noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In fact, in an April 
2006 communication, he expressly stated that she had no 
further information or evidence to submit.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  Indeed, there is no indication 
that the appellant was denied a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, no prejudice is found here.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Moreover, there was a readjudication of the claim following 
issuance of appropriate notice.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  A review of the record reveals 
that numerous attempts were made to acquire treatment reports 
from Dr. P. M. and that such attempts were not successful.  
The veteran was informed of this and ultimately expressed 
that he had no further evidence to submit.  In any event, it 
is noted that the claims folder does contain treatment 
reports from Dr. P. M. dated from 1980 to 1983.  It is 
further noted that attempts were made to obtain additional VA 
treatment records from the 1970s.  Evidence of record 
indicates that the no such records were found.  

Further regarding the duty to assist, the appellant's 
statements in support of his appeal, to include testimony 
provided at a January 2001 hearing before the undersigned, 
are affiliated with the claims folder.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a lumbar spine disability.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Indeed, the evidence reveals degenerative 
changes of the lumbar spine, and under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of low back arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  
  
Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, an October 2003 VA examination report indicated 
diagnoses of lumbar strain and clinical S1 radiculopathy.  
Earlier x-rays dated in October 2002 showed mild spondylosis 
and mild degenerative changes of the facet joints.  
Therefore, the first element of a service connection claim 
has been satisfied here.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.  

A review of the service medical records do reflect treatment 
referable to the low back.  Indeed, from March 1974 through 
August 1974, the veteran was seen on numerous occasions for 
low back pain.  An August 1974 orthopedic clinic note 
indicated chronic lumbar back strain.  The veteran was 
restricted from running, jumping, crawling or prolonged 
standing for 30 days.  However, x-rays taken in August 1974 
were negative, and the remainder of the service medical 
records were absent any lumbar complaints.  Separation 
examination in August 1975 was normal.  

Although the service medical records include a diagnosis of 
"chronic" lumbar back strain, this characterization of the 
disability is not dispositive.  Indeed, for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. 3.303(b) (2006).

Overall, the service medical records do not show that a 
chronic lumbar disability 
was incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
veteran's current low back problems are causally related to 
active service, for the reasons discussed below.  

Again, to conclude that the in-service back complaints 
represented chronic disability, the post-service evidence 
would need to demonstrate continuous treatment following 
separation.  Such is not established here.  In this regard, a 
May 1983 letter written by Dr. P. J. M., noted that the 
veteran had been treated for discogenic disease since 1975.  
However, this is contradicted by a February 1981 certificate 
of attending physician, in which the same doctor clearly 
indicated that he had only treated the veteran's back 
disorder since July 1978.  An earlier 1980 letter from Dr. P. 
J. M. indicated treatment over the "last few years."  
Overall, then, the evidence does not clearly indicate 
continuous treatment for discogenic disease since the time of 
separation from service.  Indeed, the first documented post-
service treatment is not shown until 1980 and reference to 
and the first reference of x-ray findings relating to a back 
disability was not made until 1983.  

For the foregoing reasons, the weight of the evidence 
strongly suggests that post-service treatment for a back 
disability did not occur until about 1978, approximately 
three years following discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As set forth above, a review of the post-service evidence 
does not enable the conclusion that a chronic back disability 
was incurred in active service.  Moreover, no competent 
evidence of record finds that the currently diagnosed back 
disability is causally related to active service.  To the 
contrary, the claims folder contains several opinions to the 
contrary.  Specifically, in October 2002, a VA examiner 
opined that the in-service manifestations of back pain were 
the result of an acute and transitory condition that resolved 
prior to the veteran's military discharge.  In so finding, he 
emphasized that x-rays in 1974 were normal and that no 
radiographic abnormalities were shown until 1983, several 
years after separation.  Moreover, the VA examiner observed 
that the service medical records did not reveal any low back 
lifting injury.  Additionally, another VA examiner in October 
2003 reached the same conclusions.  In finding it not at 
least as likely as not that the current low back disability 
is causally related to service, the October 2003 VA examiner 
noted that the low back condition treated following the 
veteran's discharge is associated with radicular pain, which 
was not a feature of the back problem treated in service.  He 
again noted the negative x-ray findings in service in support 
of his conclusion.  Furthermore, he added that the mild 
spondylosis and mild degenerative changes currently shown by 
x-ray studies were most likely due to the natural process of 
aging.  That examiner reiterated the same opinion following 
additional review of the claims file in September 2006.  

The competent VA opinions detailed above are found to be 
highly probative.  Such opinions were given following a 
review of the claims folder, and, in the case of the June 
2002 and October 2003 opinions, following an objective 
examination of the veteran.  Moreover, the weight of those 
opinions are not diminished by the communications from Dr. P. 
J. M., indicating treatment for discogenic disease since 
1975.  Again, other letters from Dr. P. J. M. suggest that 
treatment began significantly later than 1975.  In any event, 
because of a normal 1974 x-ray study and the absence of 
documented objective findings for several years following 
discharge, continuous treatment for a low back disability 
since discharge has not been shown, strengthening the 
conclusions of the VA examiners. 

The veteran himself believes that his current back disability 
was incurred during active service, but he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges the veteran's January 2001 hearing 
testimony.  Specifically, it is noted that he claimed to have 
received treatment for his back disability just months after 
active service.  However, although efforts have been made to 
obtain records of any such treatment, no documentation was 
obtained.  As already discussed, correspondence from Dr. P. 
J. M. contains contradictory information about the time at 
which post-service treatment commenced.  

In conclusion, the competent evidence does not demonstrate 
that the veteran's currently diagnosed back disability is 
causally related to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


